Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species I in the reply filed on 02/09/2021 is acknowledged.  The traversal is on the ground that “it should be no undue burden on the Examiner to consider all claims in the single application”.  This is found persuasive.
Accordingly, the restrictions have been withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of separate nut support surfaces are formed, which are raised with respect to the outer surface of the respective end section, as recited in claims 6, 9, 15 and 19-20” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number (25) in figure (3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Correction of the following is required: proper antecedent basis should be provided in the specification for a plurality of separate nut support surfaces as recited in claims 6, 9, 15 and 19-20. No new matter should be entered into the application.

Claim Objections
Claims 1, 4, 7, 13, 16 objected to because of the following informalities: 
Regarding claim 1, in line 4 the phrase “a bolt operable” should be changed to “the bolt operable”.
Regarding claim 1, in line 11 the phrase “the head receptacle” should be changed to “the recessed head receptacle”.
Regarding claims 4, 7, 13 and 16 the phrase “the head receptacle” should be changed to “the recessed head receptacle”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 and 12-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 12 recites the limitation “outer contour" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Claims 4-6 are rejected because they depend from claim 3.
Claims 13-15 are rejected because they depend from claim 12.

Claims 3 and 12 recites the limitation “the inner contour" in line 2.  There is insufficient antecedent basis for this limitation in the claims.

Regarding claims 4, 7, 13 and 16 in line 2 the phrase “a smooth nut support surface” render the claim indefinite because it is unclear if “a smooth nut support surface” is the same as or different from “ a nut support surface” that recited in line 11 of claim 1 which claim 4 depend from.
As best understood and for the purpose of the examination, the Examiner interpreted “a smooth nut support surface” is the same as “a nut support surface” that recited in line 11 of claim 1.
Claims 5-6 are rejected because they depend from claim 4.
Claims 8-9 are rejected because they depend from claim 7.
Claims 14-15 are rejected because they depend from claim 13.
Claim 17 is rejected because it depends from claim 16.
Claims 4, 7, 13 and 16 recites the limitation “the outer surface of the respective end section" in line 2.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 12-13 and 16 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Dithmar (DE19929392A1 attached NPL, English Machine translation).

Regarding claim 1, Dithmar disclose a heavy-duty shackle (paragraph 13 and 53), comprising:
a shackle body (figs.4 and 9: (6)) having two opposite end (fig.4 and 9: (18)) sections each with a through-opening (fig.4 and 9 : (20)) for receiving a bolt (fig.9: (39)) and having a central arc (fig.4 and 9: (26)) extending between the end sections (paragraphs 161-171 and 219-222);
a bolt operable (fig.3: (39)) to be inserted in the aligned through-openings (fig.4 and 9: (20)) and having a threaded portion (fig.4: the top side of the bolt 39 where the nut (41) is threaded) for a lock nut (fig.9: (41)) at one end and a head (fig.9: (40)) at the other end (paragraphs 67, 84, 201 and 219-222), 
wherein the circumferential edge of the head (fig.9: the hexagonal head (40)) of the bolt is not circular (paragraph 222); and
at least one anti-rotation means(fig.9: (22))  which is arranged on the outside of at least one end section (figs.4 and 9: (18)) and to which the circumferential edge of the 
wherein the through-openings (fig.4: (20)) are each directly surrounded by at least one recessed head receptacle (figs.4 and 9: the recessed of the element (22)) which is formed recessed (figs.4 and 9: the recessed of the element (22)) within a nut support surface (see fig.9 below) and in which the non-circular circumferential edge of the head is to be positively fixed in the head receptacle (fig.9: the hexagonal head (40) is fixed in the recessed of the element (22)).

    PNG
    media_image1.png
    654
    667
    media_image1.png
    Greyscale
















Regarding claim 2, Dithmar disclose the circumferential edge of the head (fig.9: the hexagonal head (40)) has a straight secant portion and a circular arc portion connecting the ends of the secant portion (fig.9: see the side of the hexagonal head (40)).

Regarding claims 3 and 12, Dithmar disclose wherein outer contour of the circumferential edge of the head (fig.9: the hexagonal head (40)) and the inner contour of the two recesses (fig.9: the recessed of the element (22)) are identical (fig.9) and offset from one another by a gap width (fig.9: see the gap between the elements (40) and ((22)).

Regarding claims 4, 7, 13 and 16, Dithmar disclose wherein the head receptacle (figs.9 and 4: the recessed of the element (22)) is countersunk into the outer surface (fig.4: (23)) of the respective end section (fig.4: (18)) and a smooth nut support surface (see fig.9 above) is formed around the countersink which is part of the outer surface (fig.4: (23)) of the respective end section.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8-11, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dithmar (DE19929392A1 attached NPL, English Machine translation) in view of Ohman (US8205922B1).

Regarding claims 9, 11, 15 and 19-20; Dithmar disclose a plurality of separate nut support surfaces are formed (see fig.9 above: nut support surface).
Dithmar does not disclose the plurality of separate nut support surfaces are formed, which are raised with respect to the outer surface of the respective end section.

Regarding claims 5-6, 8, 10, 14 and 17-18; Dithmar disclose the nut support surface (see fig.9 above)
Dithmar does not disclose wherein the nut support surface is formed on a web or hump which is designed to be raised relative to the outer surface of the respective end section.

Ohman teaches a heavy-duty shackle (abstract, col.1 lines 1-3 and col.3 lines 27-30), comprising:
a shackle body having two opposite end (figs.1 and 6: (22)) sections each with a through-opening (see figs.6 and 7 below) for receiving a bolt (fig.1: (30)) and having a central arc (figs.1 and 6: (40)) extending between the end sections;
the bolt (fig.1: (30)) operable to be inserted in the aligned through-openings;

wherein the through-openings are each directly surrounded by at least one recessed head receptacle (see figs.6-7 below) which is formed recessed within a nut support surface (see fig.6 below) and in which the non-circular circumferential edge of the head is to be positively fixed in the head receptacle (fig.1).

wherein the nut support surface is formed on a hump which is designed to be raised relative to the outer surface of the respective end section (fig.6: (20)).

    PNG
    media_image2.png
    766
    917
    media_image2.png
    Greyscale










Both of the prior arts of Dithmar and Ohman are the same technical field arts, and both of the prior arts of Dithmar and Ohman are related to a heavy-duty shackle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nut support surfaces of Dithmar to be formed on a hump which is designed to be raised relative to the outer surface of the respective end section as taught by Ohman, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Betzler (US20180274631A1)
Betzler disclose a heavy-duty shackle (abstract and fig.1: (1)) having an anti-rotation means (figs.1 and 8: (25)) (paragraph 0045)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725